DETAILED ACTION
Claims 1-20 are presented for examination based on the amendment filed 12/22/2020.
Claims 1, 5, 7-8, 12, 14-15, and 19 are amended.
Examiner notes that an examiner’s amendment was proposed and declined in this application. However, Examiner upon further consideration, found Applicant’s amendments and arguments persuasive in overcoming the prior art of record.
Rejections under 35 USC 102/103 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant.
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “determining a plurality of gaps between the plurality of space bodies; obtaining a set of geometric rules that define different simulation parameters for different gap thicknesses of the plurality of gaps, such that the set of geometric rules define a first simulation parameter for a first range of gap thicknesses and a second simulation parameter different from the first simulation parameter for a second range of gap thicknesses different from the first range of gap thicknesses;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, and 15 of the instant application (as supported in specification e.g. para. [0029] and Figs. 5).
Prior Art of Record
The Prior art of reference “A Flexible Methodology for outdoor/indoor Building Reconstruction from occluded point clouds” (“Previtali)” discloses: 
(Previtali: Introduction, “automatic generation of building models”; page 121, 3. Point Cloud Segmentation, “groups of points belonging to different objects should be separated by a spatial gap”; page 124, “In addition in correspondence of a door the main façade plan has a characteristic gap having an inverted ‘U shape’ while in correspondence of windows the gap has an ‘O shape.’ Starting from these considerations, doors are sought for only at the ground floor and in correspondence of inverted ‘U shape’ gaps in the main wall face” “some attributes for each object are defined and a set of classification rules are formulated and organized”; page 120, “each point is parameterized by its spatial coordinates and may also feature some related attributes (e.g., intensity, colour, normal vector)”; page 120, “In Tables 1 and 2 all input parameters needed for outdoor/indoor reconstruction pipelines” Table 2, “Parameters for indoor reconstruction”, “Scan completion”; page 123, “5.2 Visibility Analysis Completion, “In the case of indoor scans some walls may have not been sensed during scanning and may miss in the point cloud. For this reason a proper completion procedure is necessary to reconstruct in a plausible way these pending walls and derive the floor plan”)
The Prior art of reference “The Combination of Laser Scanning and Structure from Motion Technology for Creation of Accurate Exterior and Interior Orthophotos of St. Nicholas Baroque Church” (“Koska”) discloses:  	(Koska: page 134, “The combination of two laser scanner systems was used in the project: Leica HDS3000 and Surphaser 25HSX. Laser scanner standpoints were placed on the ground, on the nearby buildings and on the roof of the church”, “The final point cloud model had about 170 million points from Lecia HDS3000 laser scanner (mostly exterior) and about 2500 points from Surphaser scanner (mostly in interior)”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129